Per Cooke, J.,
affirming.
1. Railways — Alighting from Moving Train. For a passenger to leave ■the train while it is in motion, was formerly held negligence perse, which would bar any action for injuries received in so alighting. But, now in Tennessee, the inquiry is, as in other cases, whose negligence was first and most gross. Held, accordingly : That a woman who stepped from the train while it was moving, only as fast as a man would walk, in obedience to the directions of the conductor, and was injured because of the darkness of the night, and the roughness of the ground; was entitled to recover damages. Citing Chicago, etc. R. R. Company vs. Cartwright. 52 Mich. 606 S. C., 50 Am. Rep. 274, Rover, Railways 1,117, 1,092. Thompson, Carriers of Passengers, 227.